DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claim 5 under 35 USC 112(b), Examiner withdraws said rejections due to proper amendments.
With respect to the rejection of claim 1 under 35 USC 103, Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Applicant argues, see page 6, the last paragraph:
Applicant submits that one skilled in the art would not be able to look at the teaching of Xian to arrive at the teaching of Claim 1 herein. Rather, such a person would be forced to experiment within the range to determine the working distance.
Examiner respectfully disagrees. As Examiner noted in the previous Office Action, Xian explicitly teaches in paragraph [0048] that the spacing may be less than half of the wave length ([0048] The distance may be less than or equal to half of a wavelength ...). In addition, Xian further teaches in paragraph [0090] that the distance of Example 2 is less than or equal to about half of a wavelength. Even the case that an ordinary skilled selects a distance “equal to about half of the wavelength”, it would still meet the limitation “spacing less than λ/2” of the claim 1 because “about half of the wavelength” includes a value “less than λ/2” by a certain amount that would be obvious to the ordinary skilled. Therefore, it would have been obvious to one having ordinary skilled in the art would modify Socher with the teachings of Xian shown in paragraph [0048] and [0090] such that the spacing to be less than λ/2 in order to save the space while preventing grating lobes and managing the interference as taught in paragraph [0042] of Xian.
Applicant further argues, see page 7, 
In contrast, the present application proposes a plurality of excitation elements on a single chip, where the entire chip is a single antenna. Creating a dense array with element distance of <lambda/2 as taught in the present application is for the purpose of increasing the total radiated power and is not related to the beam shape or grating lobes dealt with by Xian. Therefore, a skilled engineer designing an on-chip sub-millimeter radiating source array on-chip would not find Xian useful in any way to the design.
Examiner respectfully disagrees. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present application is for the purpose of increasing the total radiated power and is not related to the beam shape or grating lobes dealt with by Xian) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 10, 11, 13, 14, 16, 22, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Socher (WO 2016/135730 A1) in view of Xian (US 2017/0358866 A1).
Regarding claim 1, Socher teaches an integrated antenna for radiating an electromagnetic beam at a wavelength λ, wherein: 
the antenna is integrated in a dielectric die having specific dimensions (page 1, line 5-6, CMOS antennas on a silicon substrate; page 29, lines 3-8, dielectric constant = 12), 
the antenna is configured as an array of two or more radiating elements (Fig. 1c, page 25, lines 21-23), 
each radiating element (Fig. 1b, 16, page 22, line 4, antenna element 16) includes an active integrated circuit (Fig. 1b, page 22, line 5, VCO 16a) for providing radiating power to the radiating element, 
wherein the antenna is capable of exhibiting both a dielectric resonance  (Fig. 1b, page 22, lines 3-8, VCO 16a, a THz antenna 16b, both by CMOS; page 29 lines 3-5, high gain antenna in CMOS, dielectric constant=12; page 23, line 5, resonant tank) and an electric resonance (Fig. 6b, VCO at 0.1THz), corresponding to each other (Fig. 6b, VCO at 0.1THz, ANT at 0.3THz).
However Socher does not explicitly teach an integrated antenna wherein the radiating elements neighbouring in the array are placed at a spacing less than λ/2 from one another.
Xian teaches an integrated antenna wherein radiating elements neighbouring in the array are placed at a spacing less than λ/2 from one another (Fig. 10, Fig. 12, [0048] the distance may be less than half of a wavelength of a radio signal to be transmitted, [0090] Example 2, the distance is less than about half of a wavelength).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Xian to the teachings of Socher in order to save the silicon space while preventing grating lobes and managing the interference by carefully adjusting the spacing between the radiating elements (Xian, [0042]).
Regarding claim 2, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an antenna wherein said array is a three-dimensional array comprising three or more radiating elements (Fig. 1c).
Regarding claim 5, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an antenna forming an active dielectric resonance antenna in operation, wherever the radiation elements serve as radiation sources of the dielectric resonance antenna (Fig. 1b, page 22, lines 3-8, VCO, radiating element, CMOS; page 23, line 5, resonant tank).
Regarding claim 8, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an antenna, wherein the dimensions of the die and parameters of said two or more radiating elements are selected so that the frequency of dielectric resonance (Fdr) (Fig. 6b, ANT at 0.3 THz) be a whole harmonic of frequency (page 33, lines 5~10, subharmonic frequency) of electrical resonance (Fer) (Fig. 6b, VCO at 0.1 THz).
Regarding claim 10, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an integrated antenna wherein the radiation elements are adapted to be locked in frequency and/or in phase (page 22, lines 8-10, page 23, line 10, locking range of -0.3GHz at the fundamental frequency).
Regarding claim 11, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an integrated antenna wherein said λ is approximately 1.07 mm (page 2, line 23, THz Gap (0.3THz – 3THz), page 4, lines 24~27, THz radiating sources and arrays).
Regarding claim 13, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an integrated antenna wherein said active integrated circuit included in each radiating element, comprises a Voltage Controlled Oscillator (VCO) (Fig. 1b, 16a, page 22, lines 3-5).
Regarding claim 14, all the limitations of claim 13 are taught by Socher in view of Xian.
Socher further teaches an integrated antenna, wherein said VCO is a compact differential Colpitts VCO capable of producing an N-th harmonic signal oscillating at the wavelength λ, the VCO being connected to a loop exciting element (page 22, line 8, Colpitts configuration).
Regarding claim 16, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an integrated antenna, wherein each of said radiating elements further comprises a control scheme for controlling operation of the radiating element and thereby operation of the array (Fig. 4c, page 31, line 26~page 32, line 4).
Regarding claim 22, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an integrated antenna is fabricated in a 65nm CMOS process (page 24, lines 5~6, a TSMC CMOS 65nm process).
Regarding claim 25, all the limitations of claim 1 are taught by Socher in view of Xian.
Socher further teaches an antenna wherein the wavelength λ belongs to a range of millimeter and submillimeter waves (page 8, line 28 ~ page 9, line 4, THz frequency).
Regarding claim 26, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 26 is rejected under the same rationale as claim 1 above.
Regarding claim 27, this claim has substantially the same subject matter as that in claim 22. Therefore, claim 27 is rejected under the same rationale as claim 22 above.
Regarding claim 28, Socher teaches a method of manufacturing an integrated antenna for radiating an electromagnetic beam at a wavelength λ,
the method comprises
integrating an array of two or more radiating elements in a dielectric die having specific dimensions (page 1, line 5-6, CMOS antennas on a silicon substrate; page 29, lines 3-8, dielectric constant = 12),
ensuring that each radiating element includes an active integrated circuit (Fig. 1b, 16, page 22, line 4, antenna element 16) for providing radiating power to the radiating element (Fig. 1b, page 22, line 5, VCO 16a), and 
further comprising preliminary steps of:
selecting dimensions of said dielectric die, such that the die is capable of exhibiting dielectric resonance in a desired direction, or determining dielectric resonance for the die having given dimensions (page 28, line 22~page 29, line 2),
selecting the radiating elements, theoretically capable of providing desired Effective Isotopic Radiating Power (EIRP) (Figs. 4a, 4b, page 31, lines 18-25) and Gain in the array (Fig. 3C, page 31, lines 6-17),
determining electrical resonance of the radiating elements (Fig. 6b, page 32, lines 22~27);
bringing the dielectric resonance of the die into correspondence with the electrical resonance of the radiating elements (Fig. 6b, page 33, lines 1~14);
selecting a maximal number and a suitable arrangement of the radiating elements in the array within the die having the selected or given dimensions, at which maximal number the Gain remains substantially constant and maximal, and the Power EIRP is maximal (Fig. 7, page 33, line 24~page 34, line 3).
However Socher does not explicitly teach an integrated antenna wherein the radiating elements neighbouring in the array are placed at a spacing less than λ/2 from one another.
Xian teaches an integrated antenna wherein radiating elements neighbouring in the array are placed at a spacing less than λ/2 from one another (Fig. 10, Fig. 12, [0048] the distance may be less than half of a wavelength of a radio signal to be transmitted, [0090] Example 2, the distance is less than about half of a wavelength).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Xian to the teachings of Socher in order to save the silicon space while preventing grating lobes and managing the interference by carefully adjusting the spacing between the radiating elements (Xian, [0042]).
Regarding claim 29, this claim has substantially the same subject matter as that in claim 26. Therefore, claim 29 is rejected under the same rationale as claim 26 above.
Regarding claim 30, all the limitations of claim 26 are taught by Socher in view of Xian.
Socher further teaches a method further comprising a step of adjusting free running frequency of radiating elements, for locking thereof in frequency (page 36, lines 8-22).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pance (US 9,985,354 B2) see Figure 1, teaches a dielectric resonator array having each element spaced less than half the radiation wavelength.
Bily (US 11,101,572 B2) see Abstract teaches antenna cells each spaced by less than one half a wavelength.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEOKJIN KIM/Primary Examiner, Art Unit 2844